EXAMINER’S AMENDENT

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Norman Soloway, on November 16, 2021.



Please cancel claim 14 

Claim 1 (currently amended) A process for modifying human cell lines to produce increased levels of blood coagulation Factor VII (FVII) in large scale, comprising the steps of:
	(1) providing viral particles containing a FVII cDNA having a nucleotide sequence that is at least 90% identical to SEQ ID [[NO.]]NO: 1, and a selectable marker, wherein the viral particles are produced by transfecting a Hek293T cell line;
	(2) stably transducing human cell lines selected from SK-Hep 1, HKB11 and HepG 2 with the viral particles to form human FVII producing cells; and
	(3) culturing the human FVII producing cells from step (2) using static conditions and/or in suspension with/without microcarriers and a stirred tank bioreactor.

Claim 3 (currently amended)  The process according to claim 1, wherein the viral particles [[are]] produced from the Hek293T cell line expresses a SV40 T antigen.

Claim 4 (currently amended)  The process according to claim 3, wherein the transfection is performed in a polyethylamine reagent with three plasmids in the following ratio: 10 to 20 µg vector with transgene p1054-rFVII; 8 to 15 µg pCMVΔR8.91; and 5 to 10 µg pMD2 VSVG.

[[and]] and an aminonucleoside antibiotic selected from the group consisting of: puromycin and a fluorescent protein.
Claim 8 (currently amended) The process according to claim 3, wherein the FVII cDNA [Factor VII gene]] and the selectable marker are separated by an internal ribosome entry site (IRES) element.



COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance: The applicant has claimed “a process for modifying human cell lines to produce increased levels of blood coagulation FVII in large scale comprising viral particles containing a FVII cDNA having a nucleotide sequence that is at least 90% identical to SEQ ID NO: 1 and a selectable marker….transducing human cell lines SK-Hep 1, HKB11 and HepG2 and culturing...”. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.




Conclusion

7.	Claims 1 and 3-13 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652